Citation Nr: 0015314	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
epididymitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from January 1970 to March 
1973.  

This appeal arises from a November 1998 rating decision of 
the Huntington, West Virginia, Regional Office (RO), in which 
the RO denied service connection for a gastrointestinal 
disability, and determined that the veteran had not submitted 
new and material evidence to reopen a previously denied claim 
for service connection for epididymitis.  He timely appealed 
these determinations.

In his substantive appeal (VA Form 9) of January 1999, the 
veteran requested a hearing before a traveling member of the 
Board of Veterans' Appeals (Board) sitting at the RO.  
However, the veteran withdrew this request in April 1999.


FINDING OF FACT

There is no competent evidence of a nexus between any current 
gastrointestinal disability and the veteran's active military 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a gastrointestinal disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was given a physical examination in August 1969 
in preparation for his entrance into active service.  He 
noted a medical history of indigestion, but no 
gastrointestinal disorder was found on examination.  In April 
1971, the veteran's complaints of pain in his lower abdomen 
were noted.  The assessment was acute muscle strain of the 
rectus abdominis.  The report of the separation examination 
of March 1973 includes a notation that the veteran complained 
of burning pain in his abdomen that was thought to be 
questionable peptic ulcer disease.  A separate outpatient 
record of March 1973 notes the veteran's complaints of a 
slight burning sensation in his chest.  The assessment was 
rule out possible ulcer.

In March 1980, the veteran submitted several lay statements 
indicating that he had difficulty hearing others.  In January 
1981, the veteran filed a claim for a gall bladder disorder.  
He asserted that this disorder was the result of stomach 
problems he had experienced during his military service.  

A VA outpatient record of July 1980 notes the veteran's 
complaints of abdominal pain with alternating constipation 
and diarrhea.  He reported that this pain had begun during 
the last winter.  The diagnosis was abdominal pain of unknown 
etiology.  Another outpatient record dated a few days later 
indicates that the veteran's then current history of 
abdominal complaints had started during the past winter.  The 
diagnoses were spastic colitis, chronic constipation, and 
irritable bowel syndrome.  An outpatient record of mid-July 
1980 notes that an upper gastrointestinal series had found 
mild incompetence of the esophageal junction.  The assessment 
was probable esophageal reflux.

Private medical records dated in September 1980 report that 
the veteran's abdominal complaints had begun in December 
1979.  The diagnoses were chronic cholecystitis with 
cholelithiasis.  

In a written statement of August 1998, the veteran noted that 
he was currently being treated for gastritis and that he had 
experienced stomach problems since his service in the 
military.  The report of a private physical examination 
conducted in January 1993 notes the veteran's complaints of 
stomach upset with nausea and heartburn after most meals.  
This was related to the extreme anxiety he experienced 
regarding his current employment as a prison guard.  The 
diagnoses include gastroesophageal reflux disease (GERD).  
The private medical records dated from 1993 to 1998 note 
periodic treatment of the veteran's gastrointestinal 
complaints.  At times, the veteran related these complaints 
to his prescribed medication for other physical ailments.

In his notice of disagreement of December 1998, the veteran 
alleged that his complaints of abdominal burning and pain in 
the military are associated with his current diagnosis for 
gastritis.  He alleged that he had these same symptoms since 
his military service.  A statement of the case was issued to 
the veteran in January 1999.  He was informed that he had not 
submitted a well-grounded claim for service connection for a 
gastrointestinal disability.  This determination was made on 
the basis that there was no medical nexus between his current 
diagnosis and his military service.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110 (West 1991); 38 C.F.R. §§  3.303, 3.304 
(1999).  Service connection may presumed, for certain chronic 
diseases, such as peptic ulcer, which develop to a 
compensable degree (10 percent for peptic ulcer) within a 
prescribed period after discharge from service (one year for 
peptic ulcer), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
3.307, 3.309 (1999).

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Alternatively, a claim may be well grounded under 
the provisions of 38 C.F.R. § 3.303(b) if:  (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See also Voerth 
v. West, 13 Vet. App. 314 (1999) (A claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology).

The service medical records indicate that the veteran 
complained of gastrointestinal symptoms during his military 
service and received a diagnosis of questionable peptic ulcer 
disease.  However, a definitive diagnosis was never given.  
In any event, as the record does not reflect a diagnosis of 
peptic ulcer (or any assertion of a diagnosis of peptic 
ulcer) within the first post-service year, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 simply are not 
applicable.  Moreover, post-service medical records reflect 
diagnoses of cholecystitis and GERD many years after the 
veteran's separation from the military, and notations by 
examiners (apparently, based on the history reported by the 
veteran at that time), that symptoms had recently begun.  
Significantly, there is no competent medical evidence of a 
nexus between any gastrointestinal disorder and any incident 
of the veteran's active military service.  

The veteran has claimed that his current gastrointestinal 
symptomatology is similar to that he complained of in the 
military service.  While he is competent to present evidence 
of symptomatology, as a layperson without medical training 
and expertise, he is not competent to arrive at a diagnosis 
or to determine the etiology of a disorder; hence, his 
contentions in this regard have no probative value..  See 
Zang v. Brown, 8 Vet. App. 246 (1995); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Thus, even accepting as credible (for 
purposes of the well-grounded analysis) his claim of 
continuing to experience the same, or similar symptoms since 
service, the claim is still not plausible in the absence of 
an opinion linking the veteran's in- and post-service 
symptomatology to a current disorder.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In the absence of competent medical evidence of a nexus 
between any current gastrointestinal disability and the 
veteran's military service the veteran's claim is not well 
grounded under either the Caluza or Savage tests, referred to 
above.  As there is no duty to assist, under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991), for a claim that is not 
well grounded, VA is prohibited from assisting the veteran in 
the further development of his current claim.  See Morton v. 
West, 12 Vet. App. 477 (1999).  Furthermore, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the appellant's claim 
of entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

As the RO has denied the claim as not well grounded, there 
clearly is no prejudice to the veteran in the Board denying 
the claim on the same basis.  Moreover, as clearly reflected 
in the January 1999 Statement of the Case, the veteran has 
been informed of the well-grounded claim criteria, and the 
basis for the denial of his claim has been explained.  Thus, 
the Board finds that any duty to inform him of the evidence 
needed to support his claim is met.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995). 

ORDER

In the absence of evidence of a well-grounded claim, the 
claim for service connection for a gastrointestinal 
disability is denied.


REMAND

In his substantive appeal of January 1999, the veteran 
claimed that he had recently been treated at a VA medical 
center for his epididymitis.  He asserted that these medical 
records were pertinent to his attempt to reopen his claim for 
service connection of this disorder.  Such records should be 
obtained.  The Board that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the VA 
Medical Center in Martinsburg, West 
Virginia.  

2.  Thereafter, and after undertaking any 
additional development deemed warranted 
by the record, the RO should determine 
whether the veteran has submitted the new 
and material evidence to reopen his claim 
for service connection for epididymitis, 
on the basis of all pertinent evidence of 
record, and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in this REMAND.

3.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be provided a 
Supplemental Statement of the Case, and 
be given an opportunity to submit written 
or other argument in response thereto 
before his case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



